EXHIBIT 10.10

STANDARD INDUSTRIAL LEASE - MULTI-TENANT
AMERICAN INDUSTRIAL REAL ESTATE ASSOCIATION

 1. Parties.

This Lease, dated, for reference purposes only, August 24, 2000, is made by and
between The Columbian Publishing, Co., a Washington corporation, (herein called
"Lessor") and Egghead.com, Inc., a Delaware corporation (herein called
"Lessee"). Premises, Parking and Common Areas.
 1. Premises.

Lessor hereby leases to Lessee and Lessee leases from Lessor for the term, at
the rental, and upon all of the conditions set forth herein, real property
situated in the County of Clark, State of Washington, commonly known as 206
Grand Boulevard, Vancouver, Washington 98661 and described as approximately
72,086 square feet building herein referred to as the "Premises," as may be
outlined on an Exhibit attached hereto, including rights to the Common Areas as
hereinafter specified but not including any rights to the roof of the Premises
or to any Building in the Industrial Center. The Premises are a portion of a
building herein referred to as the "Building." The Premises, the Building, the
Common Areas, the land upon which the same are located, along with all other
buildings and improvements thereon, are herein collectively referred to as the
"Industrial Center." Attached hereto as Exhibit A-1 is the legal description for
the Premises. Attached hereto as Exhibit A-2 is the "Site Plan" for the parking
referenced in paragraph 2.2 below. Attached, hereto as Exhibit A-3 is the
description of the "Industrial Center". Vehicle Parking. Lessee shall be
entitled to three hundred (300) vehicle parking spaces, unreserved and
unassigned, on those portions of the Common Areas designated by Lessor for
parking. The site plan for specific parking areas shall be approved by Lessor
and Lessee and shall be attached to this Lease. Lessee shall not use more
parking spaces than said number. Said parking spaces shall be used only for
parking by vehicles no larger than full- size passenger automobiles or pickup
trucks, herein called "Permitted Size Vehicles." Vehicles other than Permitted
Size Vehicles are herein referred to as "Oversized Vehicles."
 1. Lessee shall not permit or allow any vehicles that belong to or are
    controlled by Lessee or Lessee's employees, suppliers, shippers, customers,
    or invitees to be loaded, unloaded, or parking in areas other than those
    designated by Lessor and approved by Lessee for such activities.
 2. If Lessee permits or allows any of the prohibited activities described in
    paragraph 2.2 of this Lease, then Lessor shall have the right, without
    notice, in addition to such other rights and remedies that it may have, to
    remove or tow away the vehicle involved and charge the cost to Lessee, which
    cost shall be immediately payable upon demand by Lessor.

Common Areas - Definition. The term "Common Areas" is defined as all areas and
facilities outside the Premises and within the exterior boundary line of the
Industrial Center that are provided and designated by the Lessor from time to
time for the general non-exclusive use of Lessor, Lessee, and other lessees of
the Industrial Center and their respective employees, suppliers, shippers,
customers and invitees, including parking areas, loading and unloading areas,
trash areas, roadways, sidewalks, walkways, parkways, driveways and landscaped
areas. Common Areas - Lessee's Rights. Lessor hereby grants to Lessee, for the
benefit of Lessee and its employees, suppliers, shippers, customers and
invitees, during the term of this Lease, the non-exclusive right to use, in
common with others entitled to such use, the Common Areas as they exist from
time to time, subject to any rights, powers, and privileges reserved by Lessor
under the terms hereof or under the terms of any rules and regulations or
restrictions governing the use of the Industrial Center. Under no circumstances
shall the right herein granted to use the Common Areas be deemed to include the
right to store any property, temporarily or permanently, in the Common Areas.
Notwithstanding the foregoing, Lessor and Lessee approve the use of the area
noted on the site plan as "Staging Area" for purpose of loading and unloading
and staging and delivery of products by Lessee. Any such storage shall be
permitted only by the prior written consent of Lessor or Lessor's designated
agent which consent may be revoked at any time. Common Areas - Rules and
Regulations. Lessor or such other person(s) as Lessor may appoint shall have the
exclusive control and management of the Common Areas and shall have the right,
from time to time; to establish, modify, amend, and enforce reasonable rules and
regulations with respect thereto. Lessee agrees to abide by and conform to all
such rules and regulations, and to cause its employees, suppliers, shippers,
customers, and invitees to so abide and conform. Lessor shall not be responsible
to Lessee for the noncompliance with said rules and regulations by other lessees
of the Industrial Center. All rules and regulations shall be enforced in a
non-discriminating manner to all Lessees, their employees, customers and
invitees. Common Areas - Changes. Lessor shall have the right, in Lessor's sole
discretion, from time to time:

(a) To make changes to the Common Areas, including, without limitation, changes
in the location, size, shape and number of driveways, entrances, parking spaces,
parking areas, loading and unloading areas, ingress, egress, direction of
traffic, landscaped areas and walkways. (b) To close temporarily any of the
Common Areas for maintenance purposes so long as reasonable access to the
Premises remains available. (c) To designate other land outside the boundaries
of the Industrial Center to be a part of the Common Areas. (d) To add additional
buildings and improvements to the Common Areas. (e) To use the Common Areas
while engaged in making additional improvements, repairs or alterations to the
Industrial Center, or any portion thereof. (f) To do and perform such other acts
and make such other changes in, to, or with respect to the Common Areas and
Industrial Center as Lessor may, in the exercise of sound business judgment,
deem to be appropriate (g) No change to the Common Area shall materially and
adversely affect the Lessee's ability to conduct its business or use of the
Premises.

 1. Lessor shall at all times provide the parking facilities required by
    applicable law and in no event shall the number of parking spaces that
    Lessee is entitled to under paragraph 2.2 be reduced.

Term.
 1. Term.

The term of this lease shall be for 36 months commencing on November 15, 2000
and ending on November 15, 2003 unless sooner terminated pursuant to any
provision hereof. Delay in Possession. Notwithstanding said commencement date,
if for any reason Lessor cannot deliver possession of the Premises to Lessee on
said date, Lessor shall not be subject to any liability therefore, nor shall
such failure affect the validity of this Lease or the obligations of Lessee
hereunder or extend the term hereof, but in such case, Lessee shall not be
obligated to pay rent or perform any other obligation of Lessee under the terms
of this Lease, except as may be otherwise provided in this Lease, until
possession of the Premises is tendered to Lessee, provided, however, that if
Lessor shall not have delivered possession of the Premises within forty-five
(45) days from said commencement date, Lessee may, at Lessee's option, by notice
in writing to Lessor within ten (10) days thereafter, cancel this Lease, in
which event the parties shall be discharged from all obligations hereunder,
provided further, however, that if such written notice of Lessee is not received
by Lessor within said ten (10) day period, Lessee's right to cancel this Lease
hereunder shall terminate and be of no further force or effect. Early
Possession. If Lessee occupies the Premises prior to said commencement date,
such occupancy shall be subject to all provisions of this Lease, such occupancy
shall not advance the termination date, and Lessee shall pay rent for such
period at the initial monthly rates set forth below except that Lessee shall be
allowed possession of the Premises rent free for a period of thirty (30) days
prior to Lease Commencement to fixturize the Premises to its needs. Rent.
 1. Base Rent.

Lessee shall pay to Lessor, as Base Rent for the Premises, without any offset or
deduction, except as may be otherwise expressly provided in this Lease, on the
first day of each month of the term hereof, monthly payments in advance of in
the amounts referenced in Paragraph 52. Lessee shall pay Lessor upon execution
hereof the sum of $42,935.00 for first month's Base Rent, first month's
operating expenses and security deposit, as set forth in paragraph 52(b). Rent
for any period during the term hereof which is for less than one month shall be
a pro rata portion of the Base Rent. Rent shall be payable in lawful money of
the United States to Lessor at the address stated herein or to such other
persons or at such other places as Lessor may designate in writing. Operating
Expenses. Lessee shall pay to Lessor during the term hereof, in addition to the
Base Rent, Lessee's Share, as hereinafter defined, of all Operating Expenses, as
hereinafter defined, during each calendar year of the term of this Lease, in
accordance with the following provisions:
 a. "Lessee's Share" is defined, for purposes of this Lease, 39.30 percent.
 b. "Operating Expenses" is defined, for purposes of this Lease, as all costs
    incurred by Lessor, if any, for:
     i.   The operation, repair, and maintenance, in neat, clean, good order and
          condition, of the following provisions:
           1. The Common Areas, including parking areas, loading and unloading
              areas, trash areas, roadways, sidewalks, walkways, parkways,
              driveways, landscaped areas, striping, bumpers, irrigation
              systems, Common Area lighting facilities and fences and gates.
           2. Management fee not to exceed 15% of operating expenses incurred.
           3. Tenant directories.
           4. Fire detection systems including sprinkler system maintenance and
              repair.
           5. Security services.
           6. Any other service to be provided by Lessor that is elsewhere in
              this Lease stated to be an "Operating Expense."
    
     ii.  Any deductible portion of an insured loss concerning any of the items
          or matters described in this paragraph 4.2.
     iii. The cost of the premiums for the liability and property insurance
          policies to be maintained by Lessor under paragraph 8 hereof.
     iv.  The amount of the real property tax to be paid by Lessor under
          paragraph 10.1 hereof.
     v.   Maintenance of the boiler that serves the Premises, including the cost
          of employing a 24-hour facility maintenance person. Lessee shall
          employ, at Lessee's expense, the 24-hour facility maintenance person
          to oversee the operation and maintenance of the boiler.
     vi.  The cost of water, gas and electricity to service the Common Areas.

 c. The inclusion of the improvements, facilities and services set forth in
    paragraph 4.2(b)(i) of the definition of Operating Expenses shall not be
    deemed to impose an obligation upon Lessor to either have said improvements
    or facilities or to provide those services unless the Industrial Center
    already has the same, Lessor already provides the services, or Lessor has
    agreed elsewhere in this Lease to provide the same or some of them.
 d. Lessee's Share of Operating Expenses shall be payable by Lessee within ten
    (10) days after a reasonably detailed statement of actual expenses is
    presented to Lessee by Lessor. At, Lessor's option, however, an amount may
    be estimated by Lessor from time to time of Lessee's Share of annual
    Operating Expenses and the same shall be payable monthly or quarterly, as
    Lessor shall designate, during each 12-month period of the Lease term, on
    the same day as the Base Rent is due hereunder. In the event that Lessee
    pays Lessor's estimate of Lessee's Share of Operating Expenses as aforesaid,
    Lessor shall deliver to Lessee within 60 days after the expiration of each
    calendar year a reasonably detailed statement showing Lessee's Share of the
    actual Operating Expenses incurred during the preceding year. If Lessee's
    payments under this paragraph 4.2(d) during said preceding year exceed
    Lessee's Share as indicated on said statement, Lessee shall be entitled to
    credit the amount of such overpayment against Lessee's Share of Operating
    Expenses next falling due. If Lessee's payments under this paragraph during
    said preceding year were less than Lessee's Share as indicated on said
    statement, Lessee shall pay to Lessor the amount of the deficiency within
    ten (10) days after delivery by Lessor to Lessee of said statement.

Security Deposit. Lessee shall deposit with Lessor upon execution hereof
Nineteen Thousand Eight Hundred Sixty-seven and No/100 ($19,867.00) as security
for Lessee's faithful performance of Lessee's obligations hereunder. If Lessee
fails to pay rent or other charges due hereunder, or otherwise defaults with
respect to any provision of this Lease, Lessor may use, apply, or retain all or
any portion of said deposit for the payment of any rent or other charge in
default or for the payment of any other sum to which Lessor may become obligated
by reason of Lessee's default, or to compensate Lessor for any loss or damage
which Lessor may suffer thereby. If Lessor so uses or applies all or any portion
of said deposit, Lessee shall within ten (10) days after written demand therefor
deposit cash with Lessor in an amount sufficient to restore said deposit to the
full amount then required of Lessee. If the monthly rent shall, from time to
time, increase during the term of this Lease, Lessee shall, at the time of such
increase, deposit with Lessor additional money as a security deposit so that the
total amount of the security deposit held by Lessor shall at all times bear the
same proportion to the then current Base Rent as the initial security deposit
bears to the initial Base Rent set forth in paragraph 4. Lessor shall not be
required to keep said security deposit separate from its general accounts. If
Lessee performs all of Lessee's obligations hereunder, said deposit, or so much
thereof as has not theretofore been applied by Lessor, shall be returned,
without payment of interest or other increment for its use, to Lessee (or, at
Lessor's option, to the last assignee, if any, of Lessee's interest hereunder)
at the expiration of the term hereof, and after Lessee has vacated the Premises.
No trust relationship is created herein between Lessor and Lessee with respect
to said Security Deposit. Use.
 1. Use.

The Premises shall be used and occupied only for data processing services
administration services, office functions, storage and distribution of product
or any other use which is reasonably comparable and for no other purpose.
Compliance with Law.


Lessor warrants to Lessee that the Premises, in the state existing on the date
that the Lease term commences, but without regard to the use for which Lessee
will occupy the Premises, does not violate any covenants or restrictions of
record, or any applicable building code, regulation or ordinance excluding
Americans Disabilities Act (ADA requirements in effect on such Lease term
commencement date. In the event it is determined that this warranty has been
violated, then it shall be the obligation of the Lessor, after written notice
from Lessee, to promptly, at Lessor's sole cost and expense, rectify any such
violation. In the event Lessee does not give to Lessor written notice of the
violation of this warranty within six (6) months from the date that the Lease
term commences, the correction of same shall be the obligation of the Lessee at
Lessee's sole cost. The warranty contained in this paragraph 6.2(a) shall be of
no force or effect if, prior to the date of this Lease, Lessee was an owner or
occupant of the Premises and, in such event, Lessee shall correct any such
violation at Lessee's sole cost. Except as provided in paragraph 6.2(a) Lessee
shall, at Lessee's expense, promptly comply with all applicable statutes,
ordinances, rules, regulations, orders, covenants and restrictions of record,
and requirements of any fire insurance underwriters or rating bureaus, now in
effect or which may hereafter come into effect, whether or not they reflect a
change in policy from the now existing, during the term or any part of the term
hereof, relating in any manner to the Premises and the occupation and use by
Lessee of the Premises and of the Common Areas. Lessee shall not use nor permit
the use of the Premises or the Common Areas in any manner that will tend to
create waste or a nuisance or shall tend to disturb other occupants of the
Industrial Center. Condition of Premises.


Lessor shall deliver the Premises to Lessee clean and free of debris on the
Lease commencement date (unless Lessee is already in possession) and Lessor
warrants to Lessee that the plumbing, lighting, heating, and loading doors in
the Premises shall be in good operating condition on the Lease commencement
date. In the event that it is determined that this warranty has been violated,
then it shall be the obligation of Lessor, after receipt of written notice from
Lessee setting forth with specificity the nature of the violation, to promptly,
at Lessor's sole cost, rectify such violation. Lessee's failure to give such
written notice to Lessor within 30 days after the Lease commencement date shall
cause the conclusive presumption that Lessor has complied with all of Lessor's
obligations hereunder. The warranty contained in this paragraph 6.3(a) shall be
of no force or effect if prior to the date of this Lease, Lessee was an owner or
occupant of the Premises. Except as otherwise provided in this Lease, Lessee
hereby accepts the Premises in their condition existing as of the Lease
commencement date or the date that Lessee takes possession of the Premises,
whichever is earlier, subject to all applicable zoning, municipal, county and
state laws, ordinances and regulations governing and regulating the use of the
Premises, and any covenants or restrictions of record, and accepts this Lease
subject thereto and to all matters disclosed thereby and by any exhibits
attached hereto. Lessee acknowledges that neither Lessor nor Lessor's agent has
made any representation or warranty as to the present or future suitability of
the Premises for the conduct of Lessee's business. Lessor agrees to cooperate
with Lessee, at Lessee's expense, in the processing of all required governmental
permits, including any necessary conditional use permits but excluding any zone
changes, for the Premises. Maintenance, Repairs, Alterations and Common Area
Services.
 1. Lessor's Obligations.

Subject to the provisions of paragraphs 4.2 (Operating Expenses), 6 (Use), 7.2
(Lessee's Obligations) and 9 (Damage or Destruction), and except for damage
caused by any negligent or intentional act or omission of Lessee, Lessee's
employees, suppliers, shippers, customers, or invitees, in which event Lessee
shall repair the damage, Lessor, at Lessor's expense, subject to reimbursement
pursuant to paragraph 4.2, shall keep in good condition and repair the
foundations, exterior walls, structural condition of interior bearing walls, and
roof of the Premises, as well as the parking lots, walkways, driveways,
landscaping, fences, signs and utility installations of the Common Areas and all
parts thereof, as well as providing the services for which there is an Operating
Expense pursuant to paragraph 4.2. Lessor shall not, however, be obligated to
paint the exterior or interior surface of exterior walls, nor shall Lessor be
required to maintain, repair or replace windows, doors or plate glass of the
Premises. Lessor shall have no obligation to make repairs under this paragraph
7.1 until a reasonable time after receipt of written notice from the Lessee of
the need for such repairs. Lessee expressly waives the benefits of any statute
now or hereafter in effect which would otherwise afford Lessee the right to make
repairs at Lessor's expense or to terminate this Lease because of Lessor's
failure to keep the Premises in good order, condition and repair. Lessor shall
not be liable for damages or loss of any kind or nature by reason of Lessor's
failure to furnish any Common Area Services when such failure is caused by
accident, breakage, repairs, strikes, lockout, or other labor disturbances or
disputes of any character, or by any other cause beyond the reasonable control
of Lessor. Lessee's Obligations.


Subject to the provisions of paragraphs 6 (Use), 7.1 (Lessor's Obligations), and
9 (Damage or Destruction), Lessee, at Lessee's expense, shall keep in good
order, condition and repair the Premises and every part thereof (whether or not
the damaged portion of the Premises or the means of repairing the same are
reasonably or readily accessible to Lessee) including, without limiting the
generality of the foregoing, all plumbing, heating, electrical and lighting
facilities and equipment within the Premises, fixtures, interior walls and
interior surfaces of exterior walls, ceilings, windows, doors, plate glass, and
skylights located within the Premises. Lessor reserves the right to procure and
maintain the ventilating and air condition system maintenance contract and if
Lessor so elects, Lessee shall reimburse Lessor, upon demand, for the cost
thereof. If Lessee fails to perform Lessee's obligations under this paragraph
7.2 or under any other paragraph of this Lease, Lessor may enter upon the
Premises after ten (10) days prior written notice to Lessee (except in the case
of emergency, in which no notice shall be required), perform such obligations on
Lessee's behalf and put the Premises in good order, condition and repair, and
the cost thereof together with interest thereon at the maximum rate then
allowable by law shall be due and payable as additional rent to Lessor together
with Lessee's next Base Rent installment. On the last day of the term hereof, or
on any sooner termination, Lessee shall surrender the Premises to Lessor in the
same condition as received, ordinary wear and tear excepted, clean and free of
debris. Any damage or deterioration of the Premises shall not be deemed ordinary
wear and tear if the same could have been prevented by good maintenance
practices. Lessee shall repair any damage to the Premises occasioned by the
installation or removal of Lessee's trade fixtures, alterations, furnishings and
equipment. Notwithstanding anything to the contrary otherwise stated in this
Lease, Lessee shall leave the air lines, power panels, electrical distribution
systems, lighting fixtures, space heaters, air conditioning, plumbing and
fencing on the Premises in good operating condition. Alterations and Additions.


Lessee shall not, without Lessor's prior written consent make any alterations,
improvements, additions, or Utility Installations in, on, or about the Premises,
or the Industrial Center, except for nonstructural alterations to tile Premises
not exceeding $300,000 in cumulative costs, during the term of this Lease. In
any event, whether or not in excess of $300,000 in cumulative cost, Lessee shall
make no change or alteration to the exterior of the Premises nor the exterior of
the Building nor the Industrial Center without Lessor's prior written consent.
As used in this paragraph 7.3 the term "Utility Installation" shall mean
carpeting, window coverings, air lines, power panels, electrical distribution
systems, lighting fixtures, space heaters, air conditioning, plumbing, and
fencing. Lessor may require that Lessee remove any or all of said alterations,
improvements, additions or Utility Installations at the expiration of the term,
and restore the Premises and the Industrial Center to their prior condition.
Lessor may , require Lessee to provide Lessor, at Lessee's sole cost and
expense, a lien and completion bond in an amount equal to one and one-half times
the estimated cost of such improvements, to insure Lessor against any liability
for mechanic's and materialmen's liens and to insure completion of the work.
Should Lessee make any alterations, improvements, additions or Utility
Installations without the prior approval of Lessor, Lessor may, at any time
during the term of this Lease, require that Lessee remove any or all of the
same. Any alterations, improvements, additions or Utility Installations in or
about the Premises or the Industrial Center that Lessee shall desire to make and
which requires the consent of the Lessor shall be presented to, Lessor in
written form, with proposed detailed plans. If Lessor shall give its consent,
the consent shall be deemed conditioned upon Lessee acquiring a permit to do so
from appropriate governmental agencies, the furnishing of a copy thereof to
Lessor prior to the commencement of the work and the compliance by Lessee of all
conditions of said permit in a prompt and expeditious manner. Lessee shall pay,
when due, all claims for labor or materials furnished or alleged to have been
furnished to or for Lessee at or for use in the Premises, which claims are or
may be secured by any mechanic's or materialmen's lien against the Premises, or
the Industrial Center, or any interest therein. Lessee shall give Lessor not
less than 10 days' notice prior to the commencement of any work in the Premises,
and Lessor shall have the right to post notices of nonresponsibility in or on
the Premises or the Building as provided by law. If Lessee shall, in good faith,
contest the validity of any such lien, claim or demand, then Lessee shall, at
its sole expense defend itself and Lessor against the same and shall pay and
satisfy and such adverse judgment that may be rendered thereon before the
enforcement thereof against the Lessor or the Premises or the Industrial Center,
upon the condition that if Lessor shall require, Lessee shall furnish to Lessor
a surety bond satisfactory to Lessor in an amount equal to such contested lien
claim or demand indemnifying Lessor against liability for the same and holding
the Premises and the Industrial Center free from the effect of such lien or
claim. In addition, Lessor may require Lessee to pay Lessor's attorneys fees and
costs in participating in such action if Lessor shall decide it is to Lessor's
best interest to do so. All alterations, improvements, additions and Utility
Installations, which may be made on the Premises, shall be the property of
Lessor and shall remain upon and be surrendered with the Premises at the
expiration of the Lease term, unless Lessor requires their removal pursuant to
paragraph 7.3(a). Notwithstanding the provisions of this paragraph 7.3(d),
Lessee's machinery and equipment, other than that which is affixed to the
Premises so that it cannot be removed without material damage to the Premises,
and other than Utility Installations, shall remain the property of Lessee and
may be removed by Lessee subject to the provisions of paragraph 7.2. Utility
Additions. Lessor reserves the right to install new or additional utility
facilities throughout the Building and the Common Areas for the benefit of
Lessor or Lessee, or any other lessee of the Industrial Center, including, but
not by way of limitation, such utilities as plumbing, electrical systems,
security systems, communication systems, and fire protection and detection
systems, so long as such installations do not unreasonably interfere with
Lessee's use of the Premises. Insurance; Indemnity.
 1. Liability Insurance - Lessee.

Lessee shall, at Lessee's expense, obtain and keep in force during the term of
this Lease a policy of Combined Single Limit Bodily Injury and Property Damage
insurance insuring Lessee and Lessor against any liability arising out of the
use, occupancy or maintenance of the Premises and the Industrial Center. Such
insurance shall be in an amount not less than $2,000,000.00 per occurrence. The
policy shall insure performance by Lessee of the indemnity provisions of this
paragraph 8. The limits of said insurance shall not, however, limit the
liability of Lessee hereunder. Liability Insurance - Lessor. Lessor shall obtain
and keep in force during the term of this Lease a policy of Combined Single
Limit Bodily Injury and Property Damage Insurance, insuring Lessor, but not
Lessee, against any liability arising out of the ownership, use, occupancy or
maintenance of the Industrial Center in an amount not less than $2,000,000.00
per occurrence. Property Insurance. Lessor shall obtain and keep in force during
the term of this Lease a policy or policies of insurance covering loss or damage
to the Industrial Center improvements, but not Lessee's personal property,
fixtures, equipment or tenant improvements, in an amount not to exceed the full
replacement value thereof, as the same may exist from time to time, providing
protection against all perils included within the classification of fire,
extended coverage, vandalism, malicious mischief, flood (in the event same is
required by a lender having a lien on the Premises) special extended perils
("all risk," as such term is used in the insurance industry), plate glass
insurance and such other insurance as Lessor deems advisable. In addition,
Lessor shall obtain and keep in force, during the term of this Lease, a policy
of rental value insurance covering a period of one year, with loss payable to
Lessor, which insurance shall also cover all Operating Expenses for said period.
In the event that the Premises shall suffer an insured loss as defined in
paragraph 9.1(g) hereof, the deductible amounts under the casualty insurance
policies relating to the Premises shall be paid by Lessee. Notwithstanding the
foregoing, the deductible amount shall not exceed in the aggregate the sum of
Five Thousand Dollars and 00/100 ($5,000.00) with Lessee being responsible for
its proportionate share. Payment of Premium Increase.


After the term of this Lease has commenced, Lessee shall not be responsible for
paying Lessee's Share of any increase in the property insurance premium for the
Industrial Center specified by Lessor's insurance carrier as being caused by the
use, acts or omissions of any other lessee of the Industrial Center, or by the
nature of such other lessee's occupancy which create an extraordinary or unusual
risk. Lessee, however, shall pay the entirety of any increase in the property
insurance premium for the Industrial Center over what it was immediately prior
to the commencement of the term of this Lease if the increase is specified by
Lessor's insurance carrier as being caused by the nature of Lessee's occupancy
or any act or omission of Lessee. Insurance Policies. Insurance required
hereunder shall be in companies holding a "General Policyholders Rating" of at
lease B plus, or such other rating as may be required by a lender having a lien
on the Premises, as set forth in the most current issue of "Best's Insurance
Guide." Lessee shall not do or permit to be done anything which shall invalidate
the insurance policies carried by Lessor. Lessee shall deliver to Lessor copies
of liability insurance policies required under paragraph 8.1 or certificates
evidencing the existence and amounts of such insurance within seven (7) days
after the commencement date of this Lease. No such policy shall be cancelable or
subject to reduction of coverage or other modification except after 30 days
prior written notice to Lessor. Lessee shall, at least 30 days prior to the
expiration of such policies, furnish Lessor with renewals or "binders" thereof.
Waiver of Subrogation. Lessee and Lessor each hereby release and relieve the
other and waive their entire right of recovery against the other for loss or
damage arising out of or incident to the perils insured against which perils
occur in, on or about the Premises, whether due to the negligence of Lessor or
Lessee or their agents, employees, contractors and/or invitees. Lessee and
Lessor shall, upon obtaining the policies of insurance required give notice to
the insurance carrier or carriers that the foregoing mutual waiver of
subrogation is contained in this Lease. Indemnity. Lessee shall indemnify and
hold harmless Lessor from and against any and all claims arising from Lessee's
use of the Industrial Center, or from the conduct of Lessee's business or from
any activity, work or things done, permitted or suffered by Lessee in or about
the Premises or elsewhere and shall further indemnify and hold harmless Lessor
from and against any and all claims arising from any breach or default in the
performance of any obligation on Lessee's part to be performed under the terms
of this Lease, or arising from any act or omission of Lessee, or any of Lessee's
agents, contractors, or employees, .and from and against all costs, attorney's
fees, expenses and liabilities incurred in the defense of any such claim or any
action or proceeding brought thereon; and in case any action or proceeding be
brought against Lessor by reason of any such claim, Lessee upon notice from
Lessor, shall defend the same at Lessee's expense by counsel reasonably
satisfactory to Lessor and Lessor shall cooperate with Lessee in such defense.
Lessee, as a material part of the consideration to Lessor, hereby assumes all
risk of damage to property of Lessee or injury to persons, in, upon or about the
Industrial Center arising from any cause and Lessee hereby waives, all claims in
respect thereof against Lessor.

Lessor shall indemnify and hold harmless Lessee from and against any and all
claims arising from Lessor's use of the Industrial Center, or from the conduct
of Lessor's business or from any activity, work or things done, permitted or
suffered by Lessor in or about the Premises or elsewhere and shall further
indemnify and hold harmless Lessee from and against any and all claims arising
from any breach or default in the performance of any obligation on Lessor's part
to be performed under the terms of this Leas , or arising from any act or
omission of Lessor, or any of Lessor's agents, contractors, or employees, and
from and against all costs, attorney's fees, expenses and liabilities incurred
in the defense of any such claim or any action or proceeding brought thereon;
and in case any action or proceeding be brought against Lessee by reason of any
such claim, Lessor upon notice from Lessee, shall defend the same at Lessor's
expense by counsel reasonably satisfactory to Lessee and Lessee shall cooperate
with Lessor in such defense.

Exemption of Lessor from Liability. Subject to paragraph 8.7 above, Lessee
hereby agrees that Lessor shall not be liable for injury to Lessee's business or
any loss of income therefrom or for damage to the goods, wares, merchandise, or
other property of Lessee. Lessee's employees, invitees, customers, or any other
person in or about the Premises or the Industrial Center, nor shall Lessor be
liable for injury to the person of Lessee, Lessee's employees, agents or
contractors, whether such damage or injury is caused by or results from fire,
steam, electricity, gas, water or rain, or from the breakage, leakage,
obstruction or other defects of pipes, sprinklers, wires, appliances, plumbing,
air conditioning or lighting fixtures, or from any other cause, whether said
damage or injury results from conditions arising upon the Premises or upon other
portions of the Industrial Center, or from other sources or places and
regardless of whether the cause of such damage or injury or the means of
repairing the same is inaccessible to Lessee. Lessor shall not be liable for any
damages arising from any act or neglect of any other lessee, occupant or user of
the Industrial Center, nor from the failure of Lessor to enforce the provisions
of any other lease of the Industrial Center. Limitation of Liability. No
personal liability or personal responsibility is assumed by or shall at any time
be asserted or enforceable against Lessor's or Lessee's respective partners,
directors, officers, employees, agents or their legal representatives,
successors or assigns on account of this Lease or on account of any covenant,
undertaking or agreement of Lessor or Lessee contained in this Lease. Damage or
Destruction.
 1. Definitions.
    

"Premises Partial Damage" shall mean if the Premises are damaged or destroyed to
the extent that the cost of repair is less than fifty percent of the then
replacement cost of the Premises. "Premises Total Destruction" shall mean if the
Premises are damaged or destroyed to the extent that the cost of repair is fifty
percent or more of the then replacement cost of the Premises. "Premises Building
Partial Damage" shall mean if the Building of which the, Premises are a part is
damaged or destroyed to the extent that the cost to repair is less than fifty
percent of the then replacement cost of the Building. "Premises Building Total
Destruction" shall mean if the Building of which the Premises are a part is
damaged or destroyed to the extent that the cost to repair is fifty percent or
more of the then replacement cost of the Building. "Industrial Center Buildings"
shall mean all of the buildings on the Industrial Center site. "Industrial
Center Buildings Total Destruction" shall mean if the Industrial Center
Buildings are damaged or destroyed to the extent that the cost of repair is
fifty percent or more of the then replacement cost of the Industrial Center
Buildings. "Insured Loss" shall mean damage or destruction which was caused by
an event required to be covered by the insurance described in paragraph 8. The
fact that an Insured Loss has a deductible amount shall not make the loss an
uninsured loss. "Replacement Cost" shall mean the amount of money necessary to
be spent in order to repair or rebuild the damaged area to the condition that
existed immediately prior to the damage occurring excluding all improvements
made by lessees. Premises Partial Damage; Premises Building Partial Damage.


Insured Loss: Subject to the provisions of paragraphs 9.4 and 9.5, if at any
time during the term of this Lease there is damage which is an Insured Loss and
which falls into the classification of either Premises Partial Damage or
Premises Building Partial Damage, then Lessor shall, at Lessor's expense, repair
such damage to the Premises, but not Lessee's fixtures, equipment or tenant
improvements, as soon as reasonably possible and this Lease shall continue in
full force and effect. Uninsured Loss: Subject to the provisions of paragraphs
9.4 and 9.5, if at any time during the term of this Lease there is damage which
is not an Insured Loss and which falls within the classification of Premises
Partial Damage or Premises Building Partial Damage, unless caused by a negligent
or willful act of Lessee (in which event Lessee shall make the repairs at
Lessee's expense), which damage prevents Lessee from using the Premises, Lessor
may at Lessor's option either (i) repair such damage as soon as reasonably
possible at Lessor's expense, in which event this Lease shall continue in full
force and effect, or (ii) give written notice to Lessee within 30 days after the
date of the occurrence of such damage of Lessor's intention to cancel and
terminate this Lease as of the date of the occurrence of such damage. In the
event Lessor elects to give such notice of Lessor's intention to cancel and
terminate this Lease, Lessee shall have the right within ten (10) days after the
receipt of such notice to give written notice to Lessor of Lessee's intention to
repair such damage at Lessee's expense, without reimbursement from Lessor, in
which event this Lease shall continue in full force and effect, and Lessee shall
proceed to make such repairs as soon as reasonably possible. If Lessee does not
give such notice within such 10-day period this Lease shall be canceled and
terminated as of the date of the occurrence of such damage. Premises Total
Destruction; Premises Building Total Destruction; Industrial Center Buildings
Total Destruction.


Subject to the provisions of paragraphs 9.4 and 9.5, if at any time during the
term of this Lease there is damage, whether or not it is an Insured Loss, and
which falls into the classifications of either (i) Premises Total Destruction,
or (ii) Premises Building Total Destruction, or (iii) Industrial Center
Buildings Total Destruction, then Lessor may at Lessor's option either (i)
repair such damage or destruction, but not Lessee's fixtures, equipment or
tenant improvements, as soon as reasonably possible at Lessor's expense, and
this Lease shall continue in full force and effect, or (ii) give written notice
to Lessee within 30 days after the date of occurrence of such damage of Lessor's
intention to cancel and terminate this Lease, in which case this Lease shall be
canceled and terminated as of the date of the occurrence of such damage.
Notwithstanding the foregoing, in the event of either (i) Premises Total
Destruction, or (ii) Premises Building Total Destruction, or (iii) Industrial
Center Buildings Total Destruction, Lessee may elect to cancel and terminate
this Lease by giving written notice to Lessor within thirty (30) days after the
date of occurrence of such damage of Lessee's intent to cancel and terminate
this Lease, in which case this Lease shall be cancelled and terminated as of the
date of the occurrence of such damage. Damage Near End of Term.


Subject to paragraph 9.4(b), if at any time during the last six months of the
term of this Lease there is substantial damage, whether or not an Insured Loss,
which falls within the classification of Premises Partial Damage, Lessor or
Lessee may at Lessor's or Lessee's option cancel and terminate this Lease as of
the date of occurrence of such damage by giving written notice to the other of
its election to do so within 30 days after the date of occurrence of such
damage. Notwithstanding paragraph 9.4(a), in the event that Lessee has an option
to extend or renew this Lease, and the time within which said option may be
exercised has not yet expired, Lessee shall exercise such option, if it is to be
exercised at all, no later than 20 days after the occurrence of an Insured Loss
falling within the classification of Premises Partial Damage during the last six
months of the term of this Lease. If Lessee duly exercises such option during
said 20 day period, Lessor shall, at Lessor's expense, repair such damage, but
not Lessee's fixtures, equipment or tenant improvements, as soon as reasonably
possible and this Lease shall continue in full force and effect. If Lessee fails
to exercise such option during said 20-day period, then Lessor may at Lessor's
option terminate and cancel this Lease as of the expiration of said 20 day
period by giving written notice to Lessee of Lessor's election to do so within
ten (10) days after the expiration of said 20 day period, notwithstanding any
term or provision in the grant of option to the contrary. Abatement of Rent;
Lessee's Remedies.


In the event Lessor repairs or restores the Premises pursuant to the provisions
of this paragraph 9, the rent payable hereunder for the period during which such
damage, repair or restoration continues shall be abated in proportion to the
degree to which Lessee's use of the Premises is impaired. Except for abatement
of rent, if any, Lessee shall have no claim against Lessor for any damage
suffered by reason of any such damage, destruction, repair or restoration. If
Lessor shall be obligated to repair or restore the Premises under the provisions
of this paragraph 9 and shall not commence such repair or restoration within 90
days after such obligation shall accrue, Lessee may at Lessee's option cancel
and terminate this Lease by giving Lessor written notice of Lessee's election to
do so at any time prior to the commencement of such repair or restoration. In
such event this Lease shall terminate as of the date of this notice. Termination
- Advance Payments. Upon termination of this Lease pursuant to this paragraph 9,
an equitable adjustment shall be made concerning advance rent and any advance
payments made by Lessee to Lessor. Lessor shall, in addition, return to Lessee
so much of Lessee's security deposit as has not theretofore been applied by
Lessor. Waiver. Lessor and Lessee waive the provisions of any statute which
relate to termination of leases when leased property is destroyed and agree that
such event shall be governed by the terms of this Lease. Real Property Taxes.
 1. Payment of Taxes.

Lessor shall pay the real property tax, as defined in paragraph 10.3, applicable
to the Industrial Center subject to reimbursement by Lessee of Lessee's Share of
such taxes in accordance with the provisions of paragraph 4.2, except as
otherwise provided in paragraph 10.2 Additional Improvements. Lessee shall not
be responsible for paying Lessee's Share of any increase in real property tax
specified in the tax assessor's records and work sheets as being caused by
additional improvements placed upon the Industrial Center by other lessees or by
Lessor for the exclusive enjoyment of such other lessees. Lessee shall, however,
pay to Lessor at the time that Operating Expenses are payable under paragraph
4.2(c) the entirety of any increase in real property tax if assessed solely by
reason of additional improvements placed upon the Premises by Lessee or at
Lessee's request. Definition of "Real Property Tax. As used herein, the term
"real property tax" shall include any form of real estate tax or assessment,
general, special, ordinary or extraordinary, and any license fee, commercial
rental tax, improvement bond or bonds, levy or tax (other than inheritance,
personal income or estate taxes) imposed on the Industrial Center or any portion
thereof by any authority having the direct or indirect power to tax, including
any city, county, state or federal government, or any school, agricultural,
sanitary, fire, street, drainage or other improvement district thereof, as
against any legal or equitable interest of Lessor in the Industrial Center or in
any portion thereof, as against Lessor's right to rent or other income
therefrom, and as against Lessor's business of leasing the Industrial Center.
The term "real property tax" shall also include any tax, fee, levy, assessment
or charge (i) in substitution of, partially or totally, any tax, fee, levy,
assessment or charge hereinabove included within the definition of "real
property tax," or (ii) the nature of which was hereinbefore included within the
definition of "real property tax," or (iii) which is imposed for a service or
right not charged prior to June 1, 1978, or, if previously charged, has been
increased since June 1, 1978, or (iv) which is imposed as a result of a
transfer, either partial or total, of Lessor's interest in the Industrial Center
of which is added to a tax or charge hereinbefore included within the definition
of real property tax by reason of such transfer, or (v) which is imposed by
reason of this transaction, any modifications or changes hereto, or any
transfers hereof. Joint Assessment. If the Industrial Center is not separately
assessed, Lessee's Share of the real property tax liability shall be an
equitable proportion of the real property taxes for all of the land and
improvements included within the tax parcel assessed, such proportion to be
determined by Lessor from the respective valuations assigned in the assessor's
work sheets or such other information as may be reasonably available. Lessor's
reasonable determination thereof, in good faith, shall be conclusive. Personal
Property Taxes.


Lessee shall pay prior to delinquency all taxes assessed against and levied upon
trade fixtures, furnishings, equipment and all other personal property of Lessee
contained in the Premises or elsewhere. Mien possible, Lessee shall cause said
trade fixtures, furnishings, equipment and all other personal property to be
assessed and billed separately from the real property of Lessor. If any of
Lessee's said personal property shall be assessed with Lessor's real property,
Lessee shall pay to Lessor the taxes attributable to Lessee within ten (10) days
after receipt of a written statement setting forth the taxes applicable to
Lessee's property. Utilities. Lessee shall pay for all water, gas, heat, light,
power, telephone and other utilities and services supplied to the Premises,
together with any taxes thereon. If any such services are not separately metered
to the Premises, Lessee shall pay at Lessor's option, either Lessee's Share or a
reasonable proportion to be determined by Lessor of all charges jointly metered
with other premises in the Building. Assignment and Subletting.
 1. Lessor's Consent Required.

Lessee shall not voluntarily or by operation of law assign, transfer, mortgage,
sublet, or otherwise transfer or encumber all or any part of Lessee's interest
in the Lease or in the Premises, without Lessor's prior written consent, which
Lessor shall not unreasonably withhold. Lessor shall respond to Lessee's request
for consent hereunder in a timely manner and any attempted assignment, transfer,
mortgage, encumbrance or subletting without such consent shall be void, and
shall constitute a breach of this Lease without the need for notice to Lessee
under paragraph 13.1. Lessee Affiliate. Notwithstanding the provisions of
paragraph 12.1 hereof, Lessee may assign or sublet the Premises, or any portion
thereof, without Lessor's consent, to any corporation which controls, is
controlled by or is under common control with Lessee, or to any corporation
resulting from the merger or consolidation with Lessee, or to any person or
entity which acquires all the assets of Lessee as a going concern of the
business that is being conducted on the Premises, all of which are referred to
as "Lessee Affiliate," provided that before such assignment shall be effective
said assignee shall assume, in full, the obligations of Lessee under this Lease.
Any such assignment shall not, in any way, affect or limit the liability of
Lessee under the terms of this Lease even if after such assignment or subletting
the terms of this Lease are materially changed or altered without the consent of
Lessee, the consent of whom shall not be necessary. Terms and Conditions of
Assignment. Regardless of Lessor's consent, no assignment shall release Lessee
of Lessee's obligations hereunder or alter the primary liability of Lessee to
pay the, Base Rent and Lessee's Share of Operating Expenses, and to perform all
other obligations to be performed by Lessee hereunder. Lessor may accept rent
from any person other than Lessee pending approval or disapproval of such
assignment. Neither a delay in the approval or disapproval of such assignment
nor the acceptance of rent shall constitute a waiver or estoppel of Lessor's
right to exercise its remedies for the breach of any of the terms or conditions
of this paragraph 12 or this Lease. Consent to one assignment shall not be
deemed consent to any subsequent assignment. In the event of default by any
assignee of Lessee or any successor of Lessee, in the performance of any of the
terms hereof, Lessor may proceed directly against Lessee without the necessity
of exhausting remedies against said assignee. Lessor may consent to subsequent
assignments of this Lease or amendments or modifications to this Lease with
assignees of Lessee, without notifying Lessee, or any successor of Lessee, and
without obtaining its or their consent thereto and such action shall not relieve
Lessee of liability under this Lease. Terms and Conditions Applicable to
Subletting. Regardless of Lessor's consent, the following terms and conditions
shall apply to any subletting by Lessee of all or any part of the Premises and
shall be included in subleases:
 a. Lessee hereby assigns and transfers to Lessor all of Lessee's interest in
    all rentals and income arising from any sublease heretofore or hereafter
    made by Lessee, and Lessor may collect such rent and income and apply same
    toward Lessee's obligations under this Lease; provided, however, that until
    a default shall occur in the performance of Lessee's obligations under this
    Lease, Lessee may receive, collect and enjoy the rents accruing under such
    sublease. Lessor shall not, by reason of this or any other assignment of
    such sublease to Lessor nor by reason of the collection of the rents from a
    sublessee, be deemed liable to the sublessee for any failure of Lessee to
    perform and comply with any of Lessee's obligations to such sublessee under
    such sublease. Lessee hereby irrevocably authorizes and dire( ; any such
    sublessee, upon receipt of written notice from Lessor stating that a default
    exists in the performance of Lessee's obligations under this Lease, to pay
    to Lessor the rents due and to become due under the sublease. Lessee agrees
    that such sublessees shall have the right to rely upon any such statement
    and request from Lessor, and that such sublessee shall pay such rents to
    Lessor without any obligation or right to inquire as to whether such default
    exists and notwithstanding any notice from or claim from Lessee to the
    contrary. Lessee shall have no right or claim against such sublessee or
    Lessor for any such rents so paid by said sublessee to Lessor.
 b. No sublease entered into by Lessee shall be effective unless and until it
    has been approved in writing by Lessor. In entering into any sublease,
    Lessee shall use only such form of sublease as is satisfactory to Lessor,
    and once approved by Lessor, such sublease shall not be changed or modified
    without Lessor's prior written consent. Any sublessee shall, by reason of
    entering into a sublease under this Lease, be deemed, for the benefit of
    Lessor, to have assumed and agreed to conform and comply with each and every
    obligation herein to be performed by Lessee, other than such obligations as
    are contrary to or inconsistent with provisions contained in a sublease to
    which Lessor has expressly consented in writing.
 c. If Lessee's obligations under this Lease have been guaranteed by third
    parties, then a sublease and Lessor's consent thereto, shall not be
    effective unless said guarantors give their written consent to such sublease
    and the terms thereof.
 d. The consent by Lessor to any subletting shall not release Lessee from its
    obligations or alter the primary liability of Lessee to pay the rent and
    perform and comply with all of the obligations of Lessee to be performed
    under this Lease.
 e. The consent by Lessor to any subletting shall not constitute consent to any
    subsequent subletting by Lessee or to any assignment or subletting by the
    sublessee. However, Lessor may consent to subsequent sublettings and
    assignments of the sublease or any amendments or modifications thereto
    without notifying Lessee or anyone else liable on the Lease or sublease and
    without obtaining their consent and such action shall not relieve such
    persons from liability.
 f. In the event of any default under this Lease, Lessor may proceed directly
    against Lessee, any guarantors or any one else responsible for the
    performance of this Lease, including the sublessee, without first exhausting
    Lessor's remedies against any other person or entity responsible therefor to
    Lessor, or any security held by Lessor or Lessee.
 g. In the event Lessee shall default in the performance of its obligations
    under this Lease, Lessor, at its option and without any obligation to do so,
    may require any sublessee to attorn to Lessor, in which event Lessor shall
    undertake the obligations of Lessee under such sublease from the time of the
    exercise of said option to the termination of such sublease; provided,
    however, Lessor shall not be liable for any prepaid rents or security
    deposit paid by such sublessee to Lessee or for any other prior defaults of
    Lessee under such sublease.
 h. Each and every consent required of Lessee under a sublease shall also
    require the consent of Lessor.
 i. No sublessee shall further assign or sublet all or any part of the Premises
    without Lessor's prior written consent.
 j. Lessor's written consent to any subletting of the Premises by Lessee shall
    not constitute an acknowledgment that no default then exists under this
    Lease of the obligations to be performed by Lessee nor shall such consent be
    deemed a waiver of any then existing default, except as may be otherwise
    stated by Lessor at the time.
 k. With respect to any subletting to which Lessor has consented, Lessor agrees
    to deliver a copy of any notice of default by Lessee to the sublessee. Such
    sublessee shall have the right to cure a default of Lessee within 10 days
    after service of said notice of default upon such sublessee, and the
    sublessee shall have a right of reimbursement and offset from and against
    Lessee for any such defaults cured by the sublessee.

Attorney's Fees. In the event Lessee shall assign or sublet the Premises or
requests the consent of Lessor to any assignment or subletting or if Lessee
shall request the consent of Lessor for any act Lessee proposes to do then
Lessee shall pay Lessor's reasonable attorneys fees incurred in connection
therewith, such attorneys fees not to exceed $350.00 for each such request.
Default; Remedies.
 1. Default.

The occurrence of any one or more of the following events shall constitute a
material default of this Lease by Lessee:
 a. The vacating or abandonment of the Premises by Lessee. ,
 b. The failure by Lessee to make any payment of rent or any other payment
    required to be made by Lessee hereunder, as and when due, where such failure
    shall continue for a period of three (3) days after written notice thereof
    from Lessor to Lessee. In the event that Lessor serves Lessee with a Notice
    to Pay Rent or Quit pursuant to applicable Unlawful Detainer statutes such
    Notice to Pay Rent or Quit shall also constitute the notice required by this
    subparagraph.
 c. Except as otherwise provided in this Lease, the failure by Lessee to observe
    or perform any of the covenants, conditions, or provisions of this Lease to
    be observed or performed by Lessee, other than described in paragraph (b)
    above, where such failure shall continue for a period of 30 days after
    written notice thereof from Lessor to Lessee; provided, however, that if the
    nature of Lessee's noncompliance is such that more than 30 days are
    reasonably required for its cure, then Lessee shall not be deemed to be in
    default if Lessee commenced such cure within said 30-day period and
    thereafter diligently prosecutes such cure to completion. To the extent
    permitted by law, such 30-day notice shall constitute the sole and exclusive
    notice required to be given to Lessee under applicable Unlawful Detainer
    statutes.
 d. (i) The making by Lessee of any general arrangement or general assignment
    for the benefit of creditors; (ii) Lessee becomes a "debtor" as defined in
    11 U.S.C. 101 or any successor statute thereto (unless, in the case of a
    petition filed against Lessee, the same is dismissed within 60 days); (iii)
    the appointment of a trustee or receiver to take possession of substantially
    all of Lessee's assets located at the Premises or of Lessee's interest in
    this Lease, where possession is not restored to Lessee within 30 days; or
    (iv) the attachment, execution or other judicial seizure of substantially
    all of Lessee's assets located at the Premises or of Lessee's interest in
    this Lease, where such seizure is not discharged within 30 days. In the
    event that any provision of this paragraph 13.1(d) is contrary to any
    applicable law, such provision shall be of no force or effect.
 e. The discovery by Lessor that any financial statement given to Lessor by
    Lessee, any assignee of Lessee, any subtenant of Lessee, any successor in
    interest of Lessee or any guarantor of Lessee's obligation hereunder, was
    materially false.

Remedies. In the event of any such material default by Lessee, Lessor may at any
time thereafter, with or without notice or demand and without limiting Lessor in
the exercise of any right or remedy which Lessor may have by reason of such
default:
 a. Terminate Lessee's right to possession of the Premises by any lawful means,
    in which case this Lease and the term hereof shall terminate and Lessee
    shall immediately surrender possession of the Premises to Lessor. In such
    event Lessor shall be entitled to recover from Lessee all damages incurred
    by Lessor by reason of Lessee's default including, but not limited to, the
    cost of recovering possession of the Premises; expenses of reletting,
    including necessary renovation and alteration of the Premises, reasonable
    attorney's fees, and any real estate commission actually paid; the worth at
    the time of award by the court having jurisdiction thereof of the amount by
    which the unpaid rent for the balance of the term after the time of such
    award exceeds the amount of such rental loss for the same period that Lessee
    proves could be reasonably avoided; that portion of the leasing commission
    paid by Lessor pursuant to paragraph 15 applicable to the unexpired term of
    this Lease.
 b. Maintain Lessee's right to possession in which case this Lease shall
    continue in effect whether or not Lessee shall have vacated or abandoned the
    Premises. In such event Lessor shall be entitled to enforce all of Lessor's
    rights and remedies under this Lease, including the right to recover the
    rent as it becomes due hereunder.
 c. Pursue any other remedy now or hereafter available to Lessor under the laws
    or judicial decisions of the state wherein the Premises are located. Unpaid
    installment of rent and other unpaid monetary obligations of Lessee under
    the terms of this Lease shall bear interest from the date due at the maximum
    rate then allowable by law.

Default by Lessor. Lessor shall not be in default unless Lessor fails to perform
obligations required of Lessor within a reasonable time, but in no event later
than 30 days after written notice by Lessee to Lessor and to the holder of any
first mortgage or deed of trust covering the Premises whose name and address
shall have theretofore been furnished to Lessee in writing, specifying wherein
Lessor has failed to perform such obligation; provided, however, that if the
nature of Lessor's obligation is such that more than 30 days are required for
performance then Lessor shall not be in default if Lessor commences performance
within such 30 day period and thereafter diligently prosecutes the same to
completion. Late Charges. Lessee hereby acknowledges that late payment by Lessee
to Lessor of Base Rent, Lessee's Share of Operating Expenses or other sums due
hereunder will cause Lessor to incur costs not contemplated by this Lease, the
exact amount of which will be extremely difficult to ascertain. Such costs
include, but are not limited to, processing and accounting charges, and late
charges which may be imposed on Lessor by the terms of any mortgage or trust
deed covering the Property. Accordingly, if any installment of Base Rent,
Operating Expenses, or any other sum due from Lessee shall not be received by
Lessor or Lessor's designee within ten (10) days after such amount shall be due,
then, without any requirement for notice to Lessee, Lessee shall pay to Lessor a
late charge equal to five percent (5%) of such overdue amount. The parties
hereby agree that such late charge represents a fair and reasonable estimate of
the costs Lessor will incur by reason of late payment by Lessee. Acceptance of
such late charge by Lessor shall in no event constitute a waiver of Lessee's
default with respect to such overdue amount, nor prevent Lessor from exercising
any of the other rights and remedies granted hereunder. In the event that a late
charge is payable hereunder, whether or not collected, for three (3) consecutive
installments of any of the aforesaid monetary obligations of Lessee, then Base
Rent shall automatically become due and payable quarterly in advance, rather
than monthly, notwithstanding paragraph 4.1 or any other provision of this Lease
to the contrary. Condemnation. If the Premises or any portion thereof or the
Industrial Center are taken under the power of eminent domain, or sold under the
threat of the exercise of said power (all of which are herein called
"condemnation"), this Lease shall terminate as to the part so taken as of the
date the condemning authority takes title or possession, whichever first occurs.
If more than 10% of the floor area of the Premises, or more than 25% of that
portion of the Common Areas designated as parking for the Industrial Center is
taken by condemnation, Lessee may, at Lessee's option, to be exercised in,
writing only within ten (10) days after Lessor shall have given Lessee written
notice of such taking (or in the absence of such notice, within ten (10) days
after the condemning authority shall have taken possession) terminate this Lease
as of the date the condemning authority takes such possession. If Lessee does
not terminate this Lease in accordance with the foregoing, this Lease shall
remain in full force and effect as to the portion of the premises remaining,
except that the rent shall be reduced in the proportion that the floor area of
the Premises taken bears to the total floor area of the Premises. No reduction
of rent shall occur if the only area taken is that which does not have the
Premises located thereon. Any award for the taking of all or any part of the
Premises under the power of eminent domain or any payment made under threat of
the exercise of such power shall be the property of Lessor, whether such award
shall be made as compensation for diminution in value of the leasehold or for
the taking of the fee, or as severance damages: provided, however, that Lessee
shall be entitled to any award for loss or damage to Lessee's trade fixtures and
removable personal property. In the event that this Lease is not terminated by
reason of such condemnation, Lessor shall to the extent of severance damages
received by Lessor in connection with such condemnation, repair any damage to
the Premises caused by such condemnation except to the extent that Lessee has
been reimbursed therefor by the condemning authority. Lessee shall pay any
amount in excess of such severance damages required to complete such repair.
Broker's Fee.


Upon execution of this Lease by both parties, Lessor shall pay to Eric Fuller &
Associates, Inc. and Property Brokers. Licensed real estate broker(s), a fee as
set forth in a separate agreement between Lessor and said broker(s), or in the
event there is no separate agreement between Less r and said broker(s), the sum
of $ . for brokerage services rendered by s; i broker(s) to Lessor in this
transaction. Lessor further agrees that if Lessee exercises any Option, as
defined in paragraph 39.1 of this Lease, which is granted to Lessee under this
Lease, or any subsequently granted option which is substantially similar to an
Option granted to Lessee under this Lease, or if Lessee acquires any rights to
the Premises or other premises described in this Lease which are substantially
similar to what Lessee would have acquired had an Option herein granted to
Lessee been exercised, or if Lessee remains in possession of the Premises after
the expiration of the term of this Lease after having failed to exercise an
Option, or if said broker(s) are the procuring cause of any other lease or sale
entered into between the parties pertaining to the Premises and/or any adjacent
property in which Lessor has an interest, then as to any of said transactions,
Lessor shall pay said broker(s) a fee in accordance with the schedule of said
broker(s) in effect at the time of the execution of this Lease. Lessor agrees to
pay said fee not only on behalf of Lessor but also on behalf of any person,
corporation, association, or other entity having an ownership interest in said
real property or any part thereof, when such fee is due hereunder. Any
transferee of Lessor's interests in this Lease, whether such transfer is by
agreement or by operation of law, shall be deemed to have assumed Lessor's
obligation under this paragraph 15. Said broker shall be a third party
beneficiary of the provisions of this paragraph 15. Estoppel Certificate.


Each party (as "responding party") shall at any time upon not less than ten (10)
days' prior written notice from the other party ("requesting party") execute,
acknowledge and deliver to the requesting party a statement in writing (i)
certifying that this Lease is unmodified and in full force and effect (or, if
modified, stating the nature of such modification and certifying that this
Lease, as so modified, is in full force and effect) and the date to which the
rent and other charges are paid in advance, if any, and (ii) acknowledging that
there are not, to the responding party's knowledge, any uncured defaults on the
part of the requesting party, or specifying such defaults if any are claimed.
Any such statement may be conclusively relied upon by any prospective purchaser
or encumbrance of the Premises or of the business of the requesting party. At
the requesting party's option, the failure to deliver such statement within such
times shall be a material default of this Lease by the party who is to respond,
without any further notice to such party, or it shall be conclusive upon such
party that (i) this Lease is in full force and effect, without modification
except as may be represented by the requesting party, (ii) there are no uncured
defaults in the requesting party's performance, and (iii) if Lessor is the
requesting party, not more than one month's rent has been paid in advance. If
Lessor desires to finance, refinance, or sell the Property, or any part thereof,
Lessee hereby agrees to deliver to any lender or purchaser designated by Lessor
such financial statements of Lessee as may be reasonably required by such lender
or purchaser. Such statements shall include the past three (3) years' financial
statements of Lessee. All such financial statements shall be received by Lessor
and such lender or purchaser in confidence and shall be used only for the
purposes herein set forth. Lessor's Liability. The term "Lessor" as used herein
shall mean only the owner or owners, at the time in question, of the fee title
or a lessee's interest in a ground lease of the Industrial Center, and except as
expressly provided in paragraph 15, in the event of any transfer of such title
or interest, Lessor herein named (and in case of any subsequent transfers then
the grantor) shall be relieved from and after the date of such transfer of all
liability as respects Lessor's obligations thereafter to be performed, provided
that any funds in the hands of Lessor or the then grantor at the time of such
transfer, in which Lessee has an interest, shall be delivered to the grantee.
The obligations contained in this Lease to be performed by Lessor shall, subject
as aforesaid, be binding on Lessor's successors and assigns, only during their
respective periods of ownership. Severability. The invalidity of any provision
of this Lease as determined by a court of competent jurisdiction, shall in no
way affect the validity of any other provision hereof. Interest on Past-Due
Obligations. Except as expressly herein provided, any amount due to Lessor not
paid when due shall bear interest at the maximum rate then allowable by law from
the date due. Payment of such interest shall not excuse or cure any default by
Lessee under this Lease; provided, however, that interest shall not be payable
on late charges incurred by Lessee nor on any amount upon which late charges are
paid by Lessee. Time of Essence. Time is of the essence with respect to the
obligations to be performed under this Lease. Additional Rent. All monetary
obligations of Lessee to Lessor under the terms of this Lease, including but not
limited to Lessee's, Share of Operating Expenses and insurance and tax expenses
payable shall be deemed to be rent. Incorporation of Prior Agreements;
Amendments. This Lease contains all agreements of the parties with respect to
any matter mentioned herein. No prior or contemporaneous agreement or
understanding pertaining to any such matter shall be effective. This lease may
be modified in writing only, signed by the patties in interest at the time of
the modification. Except as otherwise stated in this Lease, Lessee hereby
acknowledges that neither the real estate broker listed in paragraph 15 hereof
nor any cooperating broker on this transaction nor the Lessor or any employee or
agents or any of said persons has made any oral or written warranties or
representations to Lessee relative to the condition or use by Lessee of the
Premises or the Property and Lessee acknowledges that Lessee assumes all
responsibility regarding the Occupational Safety Health Act, the legal use and
adaptability of the Premises and the compliance thereof with all applicable laws
and regulations in effect during the term of this Lease except as otherwise
specifically stated in this Lease. Notices. Any notice required or permitted to
be given hereunder shall be in writing and may be given by personal delivery or
by certified mail, and if given personally or by mail, shall be deemed
sufficiently given if addressed to Lessee or to Lessor at the address noted
below the signature of the respective parties, as the case may be. Either party
may by notice to the other specify a different address for notice purposes
except that upon Lessee's taking possession of the Premises, the Premises shall
constitute Lessee's address for notice purposes. A copy of all notices required
or permitted to be given to Lessor hereunder shall be concurrently transmitted
to such party or parties at such addresses as Lessor may from time to time
hereafter designate by notice to Lessee. Waivers. No waiver by Lessor or any
provision hereof shall be deemed a waiver of any other provision hereof or of
any subsequent breach by Lessee of the same or any other provision. Lessor's
consent to, or approval of, any act shall not be deemed to render unnecessary
the obtaining of Lessor's consent to approval of any subsequent act by Lessee.
The acceptance of rent hereunder by Lessor shall not be a waiver of any
preceding breach by Lessee of any provision hereof other than the failure of
Lessee to pay the particular rent so accepted, regardless of Lessor's knowledge
of such preceding breach, at the time of acceptance of such rent. Recording.
Either Lessor or Lessee shall, upon request of the other, execute, acknowledge
and deliver to the other a "short form" memorandum of this Lease for recording
purposes. Holding Over. See Paragraph 51. Cumulative Remedies. No remedy or
election hereunder shall be deemed exclusive but shall, wherever possible, be
cumulative with all other remedies at law or in equity. Covenants and
Conditions. Each provision of this Lease performable by Lessee shall be deemed
both a covenant and a condition. Binding Effect; Choice of Law. Subject to any
provisions hereof restricting assignment or subletting by Lessee and subject to
the provisions of paragraph 17, this Lease shall bind the parties, their
personal representatives, successors and assigns. This Lease shall be governed
by the laws of the State where the Industrial Center is located and any
litigation concerning this Lease between the parties hereto shall be initiated
in the county in which the Industrial Center is located. Subordination.


This Lease, and any Option granted hereby, at Lessor's option, shall be
subordinate to any ground lease, mortgage, deed of trust, or any other
hypothecation or security now or hereafter placed upon the Industrial Center and
to any and all advances made on the security thereof and to all renewals,
modifications, consolidations, replacements and extensions thereof.
Notwithstanding such subordination, Lessee's right to quiet possession of the
Premises shall not be disturbed if Lessee is not in default and so long as
Lessee shall pay the rent and observe and perform all of the provisions of this
Lease, unless this Lease is otherwise terminated pursuant to its terms. If any
mortgagee, trustee, or ground lessor shall elect to have this Lease and any
Options granted hereby prior to the lien of its mortgage, deed of trust or
ground lease, and shall give written notice thereof to Lessee, this Lease and
such Options shall be deemed prior to such mortgage, deed of trust or ground
lease, whether this Lease or such Options are dated prior or subsequent to the
date of said mortgage, deed of trust or ground lease or the date of recording
thereof. Lessee agrees to execute any documents required to effectuate an
attornment, a subordination or to make this Lease or any Option granted herein
prior to the lien of any mortgage, deed of trust or ground lease, as the case
may be. Lessee's failure to execute such documents within ten (10) days after
written demand shall constitute a material default by Lessee hereunder without
further notice to Lessee or, at Lessor's option, Lessor shall execute such
documents on behalf of Lessee as Lessee's attorney-in-fact. Lessee does hereby
make, constitute and irrevocably appoint Lessor as Lessee's attorney-in-fact and
in Lessee's name, place and stead, to execute such documents in accordance with
this paragraph 30(b). Attorney's Fees. If either party or the broker(s) named
herein bring an action to enforce the terms hereof or declare rights hereunder,
the prevailing party in any such action, on trial or appeal, shall be entitled
to his reasonable attorney's fees to be paid by the losing party as fixed by the
court. The provisions of this paragraph shall inure to the benefit of the broker
named herein who seeks to enforce a right hereunder. Lessor's Access. Lessor and
Lessor's agents shall have the right to enter the Premises at reasonable times
for the purpose of inspecting the same, showing the same to prospective
purchasers, lenders, or lessees, and making such alterations, repairs,
improvements or additions to the Premises or to the building of which they are
part as Lessor may deem necessary or desirable. Lessor may at any time place on
or about the Premises or the Building any ordinary "For Sale" signs and Lessor
may at any time during the last 120 days of the term hereof place on or about
the Premises any ordinary "For Lease" signs. All activities of Lessor pursuant
to this paragraph shall be without abatement of rent, nor shall Lessor have any
liability to Lessee for the same. Auctions. Except for internet auction sales,
Lessee shall not conduct, nor permit to be conducted, either voluntarily or
involuntarily, any auction upon the Premises or the Common Areas without first
having obtained Lessor's prior written consent. Notwithstanding anything to the
contrary in this Lease, Lessor shall not be obligated to exercise any standard
or reasonableness in determining, whether to grant such consent. Signs. Lessee
shall not place any sign upon the Premises or the Industrial Center without
Lessor's prior written consent. Under no circumstances shall Lessee place a sign
on any roof of the Industrial Center. Merger. The voluntary or ether surrender
of this Lease by Lessee, or a mutual cancellation thereof, or a termination by
Lessor, shall not work a merger, and shall, at the option of Lessor, terminate
all or any existing subtenancies or may, at the option of Lessor, operate as an
assignment to Lessor of any or all of such subtenancies. Consents. Except for
paragraph 33 hereof, wherever in this Lease the consent of one party is required
to an act of the other party such consent shall not be unreasonably withheld or
delayed. Guarantor. In the event that there is a guarantor of this Lease, said
guarantor shall have the same obligations as Lessee under this Lease. Quiet
Possession. Upon Lessee paying the rent for the Premises and observing and
performing all of the covenants, conditions and provisions on Lessee's part to
be observed and performed hereunder, Lessee shall have quiet possession of the
Premises for the entire term hereof subject to all of the provisions of this
Lease. The individuals executing this Lease on behalf of Lessor represent and
warrant to Lessee that they are fully authorized and legally capable of
executing this Lease on behalf of Lessor and that such execution is binding upon
all parties holding an ownership interest in the Property. Options.
 1. Definition.

As used in this paragraph the word "Option" has the following meaning: (1) the
right or option to extend the term of this Lease or to renew this Lease or to
extend or renew any lease that Lessee has on other property of Lessor; (2) the
option or right of first refusal to lease the Premises or the right of first
offer to lease the Premises or the right of first refusal to lease other space
within the Industrial Center or other property of Lessor; (3) the right or
option to purchase the Premises or the Industrial Center, or the right of first
refusal to purchase. the Premises or the Industrial Center, or the right of
first offer to purchase the Premises or the Industrial Center, or the right or
option to purchase other property of Lessor, or the right of first refusal to
purchase other property of Lessor or the right of first offer to purchase other
property of Lessor. Options Personal. Each Option granted to Lessee in this
Lease is personal to the original Lessee and may be exercised only by the
original Lessee while occupying the Premises who does so without the intent of
thereafter assigning this Lease or subletting the Premises or any portion
thereof, and may not be exercised or be assigned, voluntarily or involuntarily,
by or to any person or entity other than Lessee, provided, however, that an
Option may be exercised by or assigned to any Lessee Affiliate as defined in
paragraph 12.2 of this Lease. The Options, if any, herein granted to Lessee are
not assignable separate and apart from this Lease, nor may any Option be
separated from this Lease in any manner, either by reservation or otherwise.
Multiple Options. In the event that Lessee has any multiple options to extend or
renew this Lease a later option cannot be exercised unless the prior option to
extend or renew this Lease has been so exercised. Effect of Default on Options.


Lessee shall have no right to exercise an Option, notwithstanding any provision
in the grant of Option to the contrary, (i) during the time commencing from the
date Lessor gives to Lessee a notice of default pursuant to paragraph 13.1(b) or
13.1(c) and continuing until the noncompliance alleged in said notice of default
is cured, or (ii) during the period of time commencing on the date after a
monetary obligation to Lessor is due from Lessee and unpaid (without any
necessity for notice thereof to Lessee) and continuing until the obligation is
paid, or (iii) at any time after an event of default described in paragraphs
13.1(a), 13.1(d), or 13.1 (e) (without any necessity of Lessor to give notice of
such default to Lessee), or (iv) in the event that Lessor has given to Lessee
three or more notices of default under paragraph 13.1(b), or paragraph 13.1(c),
whether or not the defaults are cured, during the 12-month period of time
immediately prior to the time that Lessee attempts to exercise the Subject
Option. The period of time within which an Option may be exercised shall not be
extended or enlarged by reason of Lessee's inability to exercise an Option
because of the provisions of paragraph 39.4(a). All rights of Lessee under the
provisions of an Option shall terminate and be of no further force or effect,
notwithstanding Lessee's due and timely exercise of the Option, if, after such
exercise and during the term of this Lease, (i) Lessee fails to pay to Lessor a
monetary obligation of Lessee for a period of 30 days after such obligation
becomes due (without any necessity of Lessor to give notice thereof to Lessee),
or (ii) Lessee fails to commence to cure a default specified in paragraph
13.1(c) within 30 days after the date that Lessor gives notice to Lessee of such
default and/or Lessee fails thereafter to diligently prosecute said cure to
completion, or (iii) Lessee commits a default described in paragraph 13.1(a),
13.1(d), or 13.1(e) (without any necessity of Lessor to give notice of such
default to Lessee), or (iv) Lessor gives to Lessee three or more notices of
default under paragraph 13.1(b), or paragraph 13.1(c), whether or not the
defaults are cured. Security Measures. Lessee hereby acknowledges that Lessor
shall have no obligation whatsoever to provide guard service or other security
measures for the benefit of the Premises or the Industrial Center. Lessee
assumes all responsibility for the protection of Lessee, its agents, and
invitees and the property of Lessee and of Lessee's agents and invitees from
acts of third parties. Nothing herein contained shall prevent Lessor, at
Lessor's sole option, from providing security protection for the Industrial
Center or any part thereof, in which event the cost thereof shall be included
within the definition of Operating Expenses, as set forth in paragraph 4.2(b).
Easements. Lessor reserves to itself the right, from time to time, to grant such
easements, rights and dedications that Lessor deems necessary or desirable, and
to cause the recordation of Parcel Maps and restrictions, so long as such
easements, rights, dedications, Maps and restrictions do not unreasonably
interfere with the use of the Premises by Lessee. Lessee shall sign any of the
aforementioned documents upon request of Lessor and failure to do so shall
constitute a material default of this Lease by Lessee without the need for
further notice to Lessee. Performance Under Protest. If at any time a dispute
shall arise as to any amount or sum of money to be paid by one party to the
other under the provisions hereof, the party against whom the obligation to pay
the money is asserted shall have tile right to make payment "under protest" and
such payment shall not be regarded as voluntary payment, and there shall survive
the right on the part of said party to institute suit for recovery of such sum.
If it shall be adjudged that there was. no legal obligation on the part of said
party to pay such sum or any part thereof, said party shall be entitled to
recover such sum or so much thereof as it was not legally required to pay under
the provisions of this Lease. Authority. If Lessee is a corporation, trust, or
general or limited partnership, each individual executing this Lease on behalf
of such entity represents and warrants that he or she is duly authorized to
execute and deliver this Lease on behalf of said entity. If Lessee is a
corporation, trust or partnership, Lessee shall, within 30 days after execution
of this Lease, deliver to Lessor evidence of such authority satisfactory to
Lessor. Conflict. Any conflict between the printed provisions of this Lease and
the typewritten or handwritten provisions, if any, shall be controlled by the
typewritten or handwritten provisions. Offer. Preparation of this Lease by
Lessor or Lessor's agent and submission of same to Lessee shall not be deemed an
offer to lease. This Lease shall become binding upon Lessor and Lessee only when
fully executed by Lessor and Lessee. Addendum. Attached hereto is an addendum or
addenda containing paragraphs 47 through 53 which constitute a part of this
Lease.

LESSOR AND LESSEE HAVE CAREFULLY READ AND REVIEWED THIS LEASE AND EACH TERM AND
PROVISION CONTAINED HEREIN AND, BY EXECUTION OF THIS LEASE, SHOW THEIR INFORMED
AND VOLUNTARY CONSENT THERETO. THE PARTIES HEREBY AGREE THAT, AT THE TIME THIS
LEASE IS EXECUTED, THE TERMS OF THIS LEASE ARE COMMERCIALLY REASONABLE AND
EFFECTUATE THE INTENT AND PURPOSE OF LESSOR AND LESSEE WITH RESPECT TO THE
PREMISES.

THIS LEASE HAS BEEN PREPARED FOR SUBMISSION TO YOUR ATTORNEY FOR APPROVAL. NO
REPRESENTATION OR RECOMMENDATION IS MADE BY THE AMERICAN INDUSTRIAL REAL ESTATE
ASSOCIATION OR BY THE REAL ESTATE BROKER OR ITS AGENTS OR EMPLOYEES AS TO THE
LEGAL SUFFICIENCY, LEGAL EFFECT, OR TAX CONSEQUENCES OF THIS LEASE OR THE
TRANSACTION RELATING THERETO: THE PARTIES SHALL RELY SOLELY UPON THE ADVICE OF
THEIR OWN LEGAL COUNSEL AS TO THE LEGAL AND TAX CONSEQUENCES OF THIS LEASE.

ADDRESSES FOR NOTICES AND RENT

ADDRESS

The Columbian Publishing Company
701 West 8" Street
Vancouver, WA 98660q

Egghead.com., Inc.
521 SE Chkalov
Vancouver, WA 98683

NOTE: These forms are often modified to meet changing requirements of law and
needs of the industry. Always write or call to make sure you are utilizing the
most current form: AMERICAN INDUSTRIAL REAL ESTATE ASSOCIATION, 345 So. Figueroa
St., M-1, Los Angeles, CA 90071. (213)687- 8777.

THIS LEASE IS SUBJECT TO ACCEPTANCE BY LANDLORD:

IN WITNESS WHEREOF, the parties hereto have executed this lease the date and
year above written.

LESSOR:

The Columbian Publishing Company,
a Washington corporation



By: /s/ Douglas E. Ness
Its: Vice President, Finance

Address: 701 West 8th Street
Vancouver, WA 98660

LESSEE:

Egghead.com, Inc.,
a Delaware corporation



By: /s/ Norman F Hullinger
Its: Vice President of Sales and Operations

Address: 521 SE Chkalov

ChkalovVancouver Washington

LESSOR:

STATE OF Washington
County of Clark

On October 17, 2000 before me, a Notary Public in and for said County and State,
residing therein, personally appeared Douglas E. Ness, who, being duly sworn,
did say that he is the Vice President, Finance of The Columbian, a corporation
and that said instrument was signed in behalf of said corporation by authority
of its board of directors; and he acknowledged said instrument to be its
voluntary act and deed.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year last above written.

Barbara Samuels <Notary Seal>
My Commission Expires June 20, 2004

ADDENDUM A

Commission. Owner shall pay a commission or fee to Eric Fuller & Associates,
Inc. and Property Brokers in accordance with the provisions of a separate
commission contract. Each party represents that it has not had dealings with any
other real estate broker or salesman with respect to this Lease, and each party
shall defend, indemnify and hold harmless the other party from all costs and
liabilities including reasonable attorney's fees resulting from any claims to
the contrary. Agency Disclosure. At the signing of this Agreement the listing
agent, William Connelly or Eric Fuller & Associates, Inc. represented the
Landlord. Greg Steele of Property Brokers represented the Tenant. Each party
signing this document confirms that prior oral and/or written disclosure of
agency was provided to him/her in this transaction. See Attached Exhibit D, Laws
of Real Estate Agency. Hazardous Materials. During the term of this Lease,
Tenant shall not cause or permit any Hazardous Materials to be placed, held,
located or disposed of on, in or under the Premises or to otherwise affect the
Premises in any manner that violates federal, state or local laws, ordinances,
rules, regulations or policies now in effect or hereafter adopted governing the
use, storage, treatment, transportation, manufacture, refinement, handling,
production or disposal of Hazardous Materials (collectively, the "Environmental
Laws"). For purposes of this section, "Hazardous Materials" shall mean any
flammable substances, explosives, radioactive materials, hazardous materials,
hazardous wastes, toxic substances, pollutants, pollution or related materials
specified as such in, or regulated under, any of the Environmental Laws.
Landlord shall have neither the ability nor the duty to direct Tenant's
activities with respect to Hazardous Materials or its compliance with
Environmental Laws. At the expiration or earlier termination of this Lease,
Tenant shall cause any Hazardous Materials permitted or caused by the Tenant, to
be placed, held, located or disposed of on in, under or affecting the Premises
in any manner that violate the Environmental Laws to be cleaned up and removed
from the Premises at Tenant's expense in such manner as to comply with the
Environmental Laws. Tenant shall indemnify, defend and hold Landlord and present
and future owners of the property harmless from and against any and all losses,
liabilities, claims and expenses (including reasonable attorney fees through
appeal and fees of environmental engineers) arising out of or in any way
relating to any default by Tenant pursuant to this section, and the agreements
by Tenant in this section shall survive the expiration or earlier termination of
this Lease. Tenant shall immediately advise Landlord in writing of any and all
enforcement, cleanup, remedial, removal or other governmental or regulatory
actions instituted, completed or threatened pursuant to any Environmental Laws
affecting the Premises. Zoning Disclaimer. This agreement will not allow use of
the Property described in this agreement in violation of applicable land use
laws and regulations. Before signing or accepting this agreement, the person
acquiring lease-hold to the Property should check with the appropriate City or
County planning department to verify approved uses. Holding Over. Tenant will,
at the termination of this Lease by lapse of time or otherwise, yield up
immediate possession to Landlord. If Landlord agrees in writing that Tenant may
hold over after the expiration or termination of this Lease, unless the parties
hereto otherwise agree in writing on the terms of such holding over, the hold
over tenancy shall be subject to termination by Landlord at any time upon not
less than five (5) days, advance written notice, or by Tenant at any time upon
not less than thirty (30) days advance written notice, and all of the other
terms and provisions of this Lease shall be applicable during that period,
except that Tenant shall pay Landlord from time to time upon demand, as rental
for the period of any hold over, an amount equal to one and one-half (1-1/2) the
Base Rent in effect on the termination date, plus all additional rental as
defined herein, computed on a daily basis for each day of the hold over period,
No holding over by Tenant,, whether with or without consent of Landlord, shall
operate to extend this Lease except as otherwise expressly provided. The
preceding provisions of this paragraph 51 shall not be construed as Landlord's
consent for Tenant to hold over. Rent Schedule:

a. Months Monthly Rent
1-12 $18,022.00 + operating expenses
13-24 $18,923.00 + operating expenses
25-36 $19,867.00 + operating expenses



b. Move In Expense: Tenant shall pay to Landlord the move in expense as stated
below upon lease execution:



First Month's Rent: $18,022.00

First Month's Operating Expense: $ 5,406.00

Security Deposit: $19,867.00

Move in Expense Due and Payable at Lease Execution: $42,935.00

Counterparts: This lease may be executed in one or more counterparts, each of
which shall be deemed as an original but all of which together shall constitute
one and the same instrument.

EXHIBIT A-1



To the Lease dated August 24, 2000, between The Columbian Publishing Company,
Lessor, and Egghead.com, Inc. a Delaware Corporation, Lessee.



The leased premises consists of approximately 72,086 square feet at 206 Grand
Boulevard, Vancouver, Clark County, Washington which is legally described as a
portion of: William Ryan DLC Lot 240.



The premises is commonly known as:



206 Grand Boulevard

Vancouver, WA 98661



[DRAWING OF 206 GRAND BOULEVARD]



EXHIBIT A-2



Note: A temporary barrier will be erected at the appropriate location
highlighted, such that 300 parking spaces will be available including those
along the Grand Street property line (outside existing fences).



[DRAWING OF PARKING SPACES]



EXHIBIT A-3



To the Lease dated August 24, 2000, between The Columbian Publishing Company,
Lessor, and Egghead.com, Inc., a Delaware Corporation, Lessee.



The leased premises consists of approximately 72,086 square feet at 206 Grand
Boulevard, Vancouver, Clark County, Washington which is legally described as a
portion of: Wiliam Ryan DLC Lot 240.



The premises is commonly known as:



206 Grand Boulevard

Vancouver, WA 98661



[DRAWING OF 206 GRAND BOULEVARD]

 




--------------------------------------------------------------------------------


